                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


RACHEL ENFELT,

                      Plaintiff,

                v.                                          Case No. 18-C-604

ANDREW M. SAUL, Commissioner of
Social Security,

                      Defendant.


                                            ORDER


       The unopposed motion for relief from judgment is granted and the judgment previously

entered is vacated. The case is remanded to the Social Security Administration for further

administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g). On remand, Enfelt’s

claim will be sent to an administrative law judge who will develop the record as necessary; offer

the claimant the opportunity for a new hearing; reevaluate the claimant’s mental limitations in

light of a reevaluation of the evidence of record, including the medical and nonmedical opinions;

reassess the claimant’s subjective allegations; reevaluate separately whether the claimant meets

or whether she medically equals a mental Listing; if a Listing is not met or equaled, the ALJ will

reassess the claimant’s residual functional capacity, including the claimant’s ability to perform

GED Math Development Level 1 tasks; as appropriate, obtain vocational testimony; and issue a

new decision.

       SO ORDERED at Green Bay, Wisconsin this 31st day of March, 2020.



                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court
